Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 22, 2021, has been entered.

DETAILED ACTION
This non-final Office action responds to claims submitted July 22, 2021.
Applicant amended claims 1-3, 7-9, 11-14, 16, and 18-20.  Claims 1-20 are pending and have been examined.

Claim Rejections - 35 USC § 101




35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter.
With respect to claims 1, 11, and 20: The claims recite a machine and process (e.g., “a system for determining an actual maximum density capacity and a development potential available for a geographic area of interest comprising…” and “a computer-implemented method for determining an actual maximum density capacity and development potential available for a geographic area of interest comprising…”), which are statutory categories of invention.  However the claims also recite an abstract idea:
(Claim 1)
Generate, using information received … at least one building envelope for the geographic area of interest, wherein the at least one building envelope is allowable under regulations of a zoning code applicable to the geographic area of interest;

Generate an actual maximum density capacity available for the geographic area of interest based on the zoning code, the at least one building envelope generated, and additional factors affecting the geographic area of interest;

Color code the at least one 3D view of the building based on permitted uses.

(Claim 11)
A calculated actual maximum density capacity available for the geographic area of interest based on regulations of a zoning code, corresponding information, and additional factors applicable to the geographic area of interest;

Color coding the at least one 3D view of the building based on permitted uses.

(Claim 20)
Generate, using information received … at least one building envelope for the geographic area of interest, wherein the at least one building envelope is allowable under regulations of a zoning code applicable to the geographic area of interest;

Generate an actual maximum density capacity available for the geographic area of interest based on the zoning code, the at least one building envelope generated, and additional factors affecting the geographic area of interest;

Wherein the at least one 3D view of the building includes a first 3D building view constructed based on setback limitations for the geographic area of interest, a second 3D building view constructed based on the zoning code for constructed based on the setback limitations, parking requirements, density, or a lot shape for the geographic area of interest.

The limitations recite concepts that are capable of being performed in the human mind or by hand using pen and paper.1  This interpretation is consistent with the applicant’s specification at paragraphs 0007, 0013, and 0017.  The “mental processes” group of abstract ideas include such concepts.2  Examiner also submits the “generate an actual maximum density capacity…” and “a calculated actual maximum density capacity…” limitations also recite mathematical calculations.3  Mathematical calculations fall within the “mathematical concepts” group of abstract ideas.4  Accordingly, the claims recite an abstract idea.
The claims do not include additional elements that integrate the abstract idea into a practical application under step 2A prong two.  Limitations that may indicate whether the abstract idea has been integrated into a practical application include improvements to another technology or technical field, improvements to the functioning of the computer itself, or meaningful limitations beyond generally linking use of an abstract idea to a particular technological environment.5  The following limitations recite data gathering and data output:  

(Claim 1)
Wherein the at least one input interface receiving the information about the geographic area of interest is operable to electronically import the information from a geographical information system (GIS) accessed by a device, under the direction of at least one computer program, to look at conditions for the geographic area of interest;

Wherein the at least one output interface is operable to provide information relating to the actual maximum density capacity available for the geographic area of interest and at least one 3D view of a building generated in real-time based on the generated actual maximum density capacity available for the geographic area of interest;

Wherein the at least one input interface is configured to allow changing the zoning code and the at least one building envelope;

Wherein the at least one 3D view of the building is updated in real-time based on the changes in the zoning code and the at least one building envelope; and 

Wherein the device is operable to display the at least one input interface and the at least one output interface simultaneously.

(Claim 11)
Receiving information about the geographic area of interest through at least one input interface;

Importing corresponding information from a geographical information system (GIS);

Displaying at least one 3D view of a building based on…;

Adjusting the zoning code and a building envelope on the at least one input interface;

Updating the at least one 3D view of the building in real-time based on changes to the zoning code and the building envelope;

Wherein the device is operable to display the at least one input interface and at least one output interface simultaneously.

(Claim 20)
Wherein the at least one input interface receiving the information about the geographic area of interest is operable to electronically import the information under the direction of at least one computer program;

to provide information relating to the actual maximum density capacity available for the geographic area of interest and at least one 3D view of a building generated in real-time based on the generated actual maximum density capacity available for the geographic area of interest; 

Wherein the at least one input interface is configured to allow changing the zoning code and the building envelope;

Wherein the at least one 3D view of the building is updated in real-time based on the changes in the zoning code and the at least one building envelope;

Wherein the at least one output interface includes a geographical information system (GIS) view of the geographic area of interest including a digital translucent overlay of the geographic area of interest created from the information from a geographical information system;

Wherein the device is operable to display the at least one input interface and the at least one output interface simultaneously.

Data gathering and data output steps are insignificant extra-solution activities.  Merely adding insignificant extra-solution activity to an abstract idea does not integrate that abstract idea into a practical application.6
	The following embodiment limitations also fail to integrate the abstract idea into a practical application:
Claim 1: A system for determining an actual maximum density capacity and a development potential available for a geographic area of interest comprising: at least one input interface; wherein the at least one input interface includes a graphical user interface (GUI) for receiving information about the geographic area of interest … wherein the device is configured by software stored in a non-transitory memory device, and wherein the software is executed by a processor … wherein the device is operable to … the device additionally configured to … at least one output interface in communication with the device….

Claim 11: A computer-implemented method for determining an actual maximum density capacity and development potential available for a geographic area of interest comprising….

Claim 20: A system for determining an actual maximum density capacity and a development potential available for a geographic area of interest comprising: at least one input interface; wherein the at least one input interface includes a graphical user interface (GUI) for receiving information about the geographic area of interest … wherein a device is configured by software stored in a non-transitory memory device, and wherein the software is executed by a processor; wherein the device is operable to … the device additionally configured to … at least one output interface in communication with the device….

Applicant’s published specification teaches:
Paragraph 0037: The computer program 16 may be uploaded or downloaded onto any computer or server, using web-based interfaces, computer discs, etc.

Paragraph 0042: The system may, however, be implemented using any type of computer-based application, including custom applications and APIs, as will be discussed below.

Paragraph 0058: In the present embodiment, the conditions of an actual site to be evaluated will be obtained, preferably, by GIS.  To this end, a user can take a computer, smartphone, tablet or other device (i.e., the local device) to the specific site and, utilizing wireless communication, access a geographical information source to obtain GIS data for the site. The local device can be executing the computer program 16 locally, or computer program 16 can be executed on a remote computer or server in communication with the local device.  For example, the system of the present invention can be accessed in known ways, including, but not limited to access via mobile application (i.e., mobile App), Website application, or application program interface (API), so that users can ingest information in their own in-house applications or through 3rd party applications.

Paragraph 0085: In one particular embodiment of the invention, among other functions, the computer program 16 is configured to perform three main functions: 1) Zoning Allowances; 2) Capacity Analysis; and 3) Calibration.

Paragraph 0154: The method is implemented on a computer of system 10 which is particularly configured by software (i.e., computer program or programs 16) to execute the method.

Neither the claims nor the specification discloses a particular machine.7  Instead, the specification merely describes generic computers, generic computer components, or a 8  These limitations only describe the technological environment in which to apply the judicial exception and do not impose meaningful limits on the claims.9  Examiner thus concludes the additional elements fail to meaningfully integrate the abstract idea recited in the claims into a practical application.  The claims are directed to an abstract idea.  
	The claims do not recite additional elements that provide significantly more than the abstract idea under step 2B.  An additional element (or combination of elements) that “simply appends well-understood, routine, conventional activities, previously known to the industry, specified at a high level generality, to the judicial exception, which is indicative that an inventive concept may not be present.”10  The federal courts identified certain computer functions as well-understood, routine, and conventional functions when claimed in a merely generic manner.11  These computer functions include “storing and retrieving information in memory” and “receiving or transmitting data over a network.”12  Examiner submits the limitations previously identified as data gathering and data output in step 2A prong two also describe the conventional computer functions of “receiving or transmitting data over a network” and “storing and retrieving information in memory.”  Examiner concludes those limitations do not add significantly more than the abstract idea.  Furthermore, as previously discussed, the additional element of using a computer or processor to perform the steps recited in the claims amounts to no more 
Finally, even when considered as an ordered combination, the claims do not contain an inventive concept or add anything significantly more to transform the abstract idea recited in the claims into a patent-eligible application.  Therefore, the claims are not patent-eligible.







With respect to claims 2-10 and 12-19: The dependent claims are also rejected under 35 U.S.C. §101 because the limitations describe the abstract idea and/or do not recite limitations that integrate the abstract idea into practical application or provide significantly more than the abstract idea under the Office’s current guidance.
	(a)	Claims 2 and 12: The claims do not recite additional elements that integrate the abstract idea into a practical application.  The “wherein the at least one output interface includes a GIS view of the geographic area of interest including a digital translucent overlay of the geographic area of interest created from the information from the geographical information system” and “further comprising displaying a GIS view of the geographic area of interest including a digital translucent overlay of the geographic area of interest created from the information about the geographic area of interest and the corresponding information” limitations recite data output.  Data gathering and data output is insignificant extra-solution activity.  Merely adding insignificant extra-solution activity to an abstract idea does not integrate the abstract idea into a practical application.  Furthermore, the claims do not recite additional elements that provide significantly more than the abstract idea.  The limitations describe the conventional 
	(b)	Claim 3: The “wherein the at least one 3D view of the building includes a first 3D building view constructed based on setback limitations for the geographic area of interest, a second 3D building view constructed based on the zoning code for the geographic area of interest, a third 3D building view constructed based on the setback limitations, parking requirements, density, and a lot shape for the geographic area of interest” limitation further describes the abstract idea identified in claim 1.  Therefore, the claim recites an abstract idea and is not patent-eligible. 
	(c)	Claims 4 and 14: The claims do not recite additional elements that integrate the abstract idea into a practical application.  The “wherein the at least one output interface is configured to provide at least one cross section or at least one elevation diagram and at least one site plan based on the information of the actual maximum density capacity available for the geographic area of interest” and “further comprising displaying at least one cross section or at least one elevation diagram and at least one site plan based on the information about the actual maximum density capacity available for the geographic area of interest on the at least one output interface” limitations recite data output.  Data gathering and data output is insignificant extra-solution activity.  Merely adding insignificant extra-solution activity to an abstract idea does not integrate the abstract idea into a practical application.  The claims also do not recite additional elements that provide significantly more than the abstract idea.  The limitations describe the conventional computer function of “receiving or transmitting data 
	(d)	Claims 5 and 15: The “wherein the actual maximum density capacity and development potential available for the geographic area of interest is calculated on a floor by floor basis, and wherein the additional factors include on-site parking, off-site parking, type of parking structure, number of towers, and common area percentage” limitation describes the abstract idea previously identified in the independent claims.  Therefore, the claims recite an abstract idea and are not patent-eligible.
	(e)	Claims 6 and 16: The claims do not recite additional elements that integrate the abstract idea into a practical application.  The “further including a calibration module including an input interface permitting alteration of the zoning code by allowing changes to be made to preset zoning code values or the calibration of a new zoning code” and “further comprising receiving calibration information, via an input interface, to change preset zoning code values of the zoning code or the calibration of a new zoning code used by the processor configured by software” limitations recite data gathering.  Data gathering and data output is insignificant extra-solution activity.  Merely adding insignificant extra-solution activity to an abstract idea does not integrate an abstract idea into a practical application.  The claims do not recite additional elements that provide significantly more than the abstract idea.  The limitations describe the conventional computer function of “receiving or transmitting data over a network.”  Such functions do not qualify as significantly more than an abstract idea when recited in a merely generic manner.  Furthermore, examiner submits the “calibration module” and “used by the processor configured by software” claim elements also do not integrate the 
	(f)	Claim 7: The “determine and apply an overlay to the zoning code in accordance with an overlay request or request to override a portion of the zoning code, the applicability of each overlay being determined … depending on information added … for each overlay” limitation further describe the abstract idea previously identified in claim 1.  Accordingly, the claim recites an abstract idea.  Furthermore, examiner notes the “wherein said device is additionally configured by software … by the system” claim elements do not integrate the abstract into a practical application or add something significantly more because they only describe the technological environment in which to apply the abstract idea and does not impose meaningful limits on the claim.  Therefore,   the claim is not patent-eligible.
	(g)	Claim 8: The “virtually build a building according to the actual maximum density capacity and development potential calculated” limitation further describes the abstract idea identified in claim 1.  Accordingly, the claim recites an abstract idea.  The claim does not recite additional elements that integrate the abstract idea into a practical application.  The “provide the virtually built building to the at least one output interface of the system” limitation recites data output, which is insignificant extra-solution activity.  
Merely adding insignificant extra-solution activity to an abstract idea does not integrate the abstract idea into a practical application.  Examiner also submits the “wherein the processor is additionally configured to…” element does not integrate the abstract idea into practical application because it only describes the technological environment in 
	(h)	Claims 9 and 18: The claims do not recite additional elements that integrate the abstract idea into a practical application.  The “wherein the at least one output interface is operable to display changes in taxable value, value of developable land, changes in infrastructural demands including electricity, water, sewer, or roads, changes in residential and daytime populations, changes in parking, or non-compliancy of lots or lots having limited development potential as a result of changes in the zoning code and/or the at least one building envelope” and “further comprising outputting changes in taxable value, value of developable land, changes in infrastructural demands including electricity, water, sewer, or roads, changes in residential and daytime populations, changes in parking, or non-compliancy of lots or lots having limited development potential as a result of changes in the zoning code and/or the building envelope” limitations recite data output.  Data gathering and data output is insignificant extra-solution activity.  Merely adding insignificant extra-solution activity to an abstract 
	(i)	Claim 10: The “wherein the zoning code includes at least two zoning codes … determines whether the at least two zoning codes apply to the geographic area of interest, wherein each of the at least two zoning codes has a level of priority, and in the event of a conflict between the at least two zoning codes, … apply a zoning code out of the at least two zoning codes with a higher priority” limitations describe the abstract idea previously identified in claim 1.  Accordingly, the claim recites an abstract idea.  Furthermore, the “wherein the software … the software is configured to…” claim elements do not integrate the abstract into a practical application or provide significantly more than the abstract idea because they only describe the technological environment in which to apply the abstract idea and do not impose meaningful limits on the claim.  Therefore, the claim is not patent-eligible.
	(j)	Claim 13: The “a first 3D building view constructed based on setback limitations for the geographic area of interest, a second 3D building view constructed based on a zoning code for the geographic area of interest, a third 3D building view constructed based on the setback limitations, parking requirements, density, and a lot shape for the geographic area of interest” limitation further describes the abstract idea previously identified in claim 11.  Accordingly, the claim recites an abstract idea.  The further comprising displaying the at least one 3D view of the building including…” element recites data output.  Data gathering and data output is insignificant extra-solution activity.  Merely adding insignificant extra-solution activity to an abstract idea does not integrate the abstract idea into a practical application.  Furthermore, the claim does not recite additional elements that provide significantly more than the abstract idea.  The “further comprising displaying the at least one 3D view of the building including…” element describes the conventional computer function of “receiving or transmitting data over a network.”  Such functions do not qualify as significantly more than an abstract idea when recited in a merely generic manner.  Therefore, the claim is not patent-eligible.
	(k)	Claim 17: The “further comprising virtually building a building according to the actual maximum density capacity and development potential calculated” limitation describes the abstract idea identified in claim 11.  Accordingly, the claim also recites an abstract idea and is not patent-eligible.
	(l)	Claim 19: The “further comprising determining whether at least two zoning codes apply to the geographic area of interest, each of the at least two zoning codes having a level of priority, and in the event of a conflict between the at least two zoning codes, applying the zoning code out of the at least two zoning codes with the higher level of priority” limitation further describes the abstract idea identified in claim 11. Accordingly, the claim also recites an abstract idea and is not patent-eligible.  


Response to Arguments




Applicant's arguments filed July 22, 2021, have been fully considered but they are not persuasive. 
Regarding the §101 rejections of claims 1, 11, and 20: The applicant initially alleges the claims do not recite an abstract idea because “the human mind is not equipped” to perform the identified limitations.13  This argument is not persuasive for several reasons.  First, examiner maintains the highlighted limitations recite a mental process, wherein an individual analyzes certain data (e.g., “information about a geographic area,” “zoning code,” “additional factors”) when designing a building and creating 3D building models and views.  The applicant’s specification teaches such steps are normally performed mentally by architects and real-estate developers:
Paragraph 0007: After the criteria are determined, the real-estate professional will typically continue with a lengthy and costly process of analysis and design to determine the real development capacity for a site or target area.  Only then will the real-estate professional submit a permit application to the municipality, requesting review and approval.  The municipality then engages in a similar process to assess whether the developer is in compliance with the zoning code.

Second, examiner notes claims that require use of a computer may still recite a mental process.  The October 2019 Update clearly teaches “the courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind.”14  Finally, examiner maintains the “generate an actual maximum density capacity…” and “a calculated actual maximum density capability…” limitations recite 
	Applicant next suggests that “the at least one 3D view of the building is updated in real-time based on the changes in the zoning code and the building envelope” and “the device is operable to display the at least one input interface and the at least one output interface simultaneously” limitations integrate the abstract idea into a practical application.15  Specifically, the applicant asserts the “real-time updating 3D view is the heart of the invention.”16  Examiner again disagrees.  Despite assertions to the contrary, generating 3D views of a building design is not the heart of the applicant’s invention.  For example, the applicant’s specification teaches:
Paragraph 0014: The present invention is directed toward methods and systems for determining actual density capacity and/or development potential on the basis of the site specific zoning code regulations and real-world site specific conditions and limitations, with uses and other parameters desired by the real-estate professional….

Paragraph 0017: And, in a third aspect, a computer-implemented method of determining zoning code compliance and/or development potential includes inputting property information into a computer-implemented interface; calculating parameters specified in a zoning code; assessing data particular to the site in view of the zoning code applicable to the site to calculate an actual capacity of a lot; and then outputting the results via an output interface i.e., a report provided using a computer-implemented interface.

Examiner respectfully submits the specification does not disclose that the applicant invented a new system that generates 3D building views.  The specification also does not teach how the output or display of 3D building views improves the functioning of a computer, a technology, or a technical process.  Finally, the specification does not teach how the claimed invention actually generates 3D building views.  Therefore, based on 
	Finally, under step 2B, examiner maintains “the at least one 3D view of the building is updated in real-time…” and “the device is operable to display the at least one input interface and the at least one output interface simultaneously” limitations also do not provide significantly more than the abstract idea.  Examiner reiterates the limitations previously considered as data gathering and data output under step 2A prong two also describe the computer functions of “receiving or transmitting data over a network.”  Receiving and transmitting data over a network is one of the computer functions that the federal courts identified as well-understood, routine, and conventional functions when claimed in a merely generic manner.  Therefore, examiner maintains the claims are not patent-eligible.
Regarding the §101 rejections of claims 2, 12, and 20: Claim 2 recites “wherein the at least one output interface includes a GIS view of the geographic area of interest including a digital translucent overlay of the geographic area of interest created from the information from the geographical information system.”  Claim 12 and 20 recite a similar limitation.  The claims do not recite additional elements that integrate the abstract idea into a practical application.  The limitations describe content included in an 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNATHAN J LINDSEY III whose telephone number is (571)270-3986.  The examiner can normally be reached on Monday-Friday 8:00 AM -4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.J.L/Examiner, Art Unit 3687                                                                                                                                                                                                        

/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See October 2019 Update: Subject Matter Eligibility Pages 7-8 [hereinafter October 2019 Update] (“Examples of claims that recite mental processes include: a claim to ‘collecting information, analyzing it, and displaying certain results of the collection and analysis’ … [and] a claim to collecting and comparing known information….”).  
        2 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52 (Jan. 7, 2019) [hereinafter 2019 Revised Guidance]. 
        3 See October 2019 Update, supra note 1, at Page 4 (“A mathematical calculation is a mathematical operation (such as multiplication) or an act of calculating using mathematical methods to determine a variable or number….  There is no particular word or set of words that indicates a claim recites a mathematical calculation.  That is, a claim does not have to recite the word “calculating” in order to be considered a mathematical calculation.”).
        4 2019 Revised Guidance, supra note 2, at 52.
        5 Id. at 55.  
        6 2019 Revised Guidance, supra note 2, at 55.  
        7 MPEP §2106.05(b).  
        8 Id.  
        9 Id.  
        10 2019 Revised Guidance, supra note 2, at 56.
        11 MPEP §2106.05(d)(II).  
        12 Id.
        13 Remarks 14.
        14 October 2019 Update, supra note 1, at Page 8.
        15 Remarks, supra note 13, at 18.
        16 Id. at 22.